                            Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 1 of 33 Page ID #:137



                                       1
                                           Randy H. McMurray, Esq. (SBN 126888)
                                           Email: rmcmurray@law-mh.com
                                       2   Yana G. Henriks, Esq. (SBN 250638)
                                       3
                                           Email: yhenriks@law-mh.com
                                           McMURRAY HENRIKS, LLP
                                       4   5670 Wilshire Blvd., Suite 1450
                                       5   Los Angeles, California 90036
                                           Telephone: (323) 931-6200
                                       6   Facsimile: (323) 931-9521
                                       7   Attorneys for Plaintiff, JARRELL RAYVON ALLEN
                                       8
                                                               UNITED STATES DISTRICT COURT
                                       9
                                               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                      10

                                      11
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   JARRELL RAYVON ALLEN, an                Case No.: 5:19-cv-00153-RGK-SHK
     MCMURRAY HENRIKS, LLP




                                           individual,
      LOS ANGELES, CA 90036




                                      13                                           [Assigned to the Hon. R. Gary
                                                                                   Klausner, Courtroom 850]
                                      14              Plaintiffs,
                                      15                  v.                       FIRST AMENDED COMPLAINT
                                                                                   FOR DAMAGES:
                                      16
                                           COUNTY OF RIVERSIDE, a                     1. Excessive Force; 42 U.S.C. §
                                      17   California municipal entity;
                                           RIVERSIDE COUNTY SHERIFF'S                    1983;
                                      18   DEPARTMENT, a California municipal         2. Excessive Force; 42 U.S.C. §
                                           entity; CORPORAL LUIS IBARRA, an              1983, Monell;
                                      19   individual; DEPUTY NIGEL HINSON,
                                           an individual; DEPUTY MATT                 3. Failure to Train, Supervise,
                                      20   BILTON, an individual; DEPUTY                 and Discipline; 42 U.S.C. §
                                           ANTHONY LEVESQUE, an                          1983, Monell;
                                      21   individual; DEPUTY SHERIFF
                                           LORENA MIRANDA, an individual;             4. Negligence;
                                      22   DEPUTY ANDREW PEARSON, an                  5. Battery;
                                           individual; DEPUTY JOSEPH                  6. Intentional Infliction Of
                                      23   RODRIGUEZ, an individual; and
                                           DOES 1-30, inclusive,                         Emotional Distress;
                                      24                                              7. Civil Rights Violations (Civil
                                                      Defendants.                        Code § 52.1(b)(h) – Bane Act)
                                      25

                                      26                                           DEMAND FOR JURY TRIAL
                                      27                                           Action filed: January 25, 2019
                                      28
                                                                                 1
                                                   PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                            Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 2 of 33 Page ID #:138



                                       1

                                       2         Plaintiff JARRELL RAYVON ALLEN (herein “Plaintiff”) hereby alleges
                                       3   as follows:
                                       4                          INTRODUCTORY STATEMENT
                                       5         This is a civil rights action seeking monetary damages from Defendants for
                                       6   violating various rights under the United States Constitution and California state
                                       7   law in connection with the wrongful use of excessive force and denial of
                                       8   minimally adequate medical care against Plaintiff on May 26, 2018.
                                       9                                    JURISDICTION
                                      10      1. This is a civil suit brought under the Federal Civil Rights Act, 42 U.S.C. §
                                      11   1983 for violation of Plaintiff’s rights as secured by the United States
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   Constitution. This court has “Federal Question” subject matter jurisdiction over
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   the parties and claims pursuant to 28 U.S.C. §1343(3) and 28 U.S.C. §1331. The
                                      14   Court has personal jurisdiction over the parties in that each defendant is a citizen
                                      15   of the state of California and a resident of the County of Riverside. Defendants
                                      16   performed all torts alleged herein in the County of Riverside.
                                      17                                         VENUE
                                      18      2. Venue is proper in the Central District of California under 28 U.S.C.
                                      19   sections 1391 (a) and (b) in that the underlying acts and injuries upon which the
                                      20   present action is based occurred in the County of Riverside, California. Moreover,
                                      21   all of the defendants live and work in the County of Riverside.
                                      22                                        PARTIES
                                      23      3. JARRELL RAYVON ALLEN is and was at all relevant times herein, an
                                      24   individual residing in Riverside County, State of California.
                                      25      4. Defendant COUNTY OF RIVERSIDE (herein “COUNTY”) is and was at
                                      26   all times relevant herein, a municipal corporation and political subdivision,
                                      27   organized and existing under the laws of the State of California, and owns,
                                      28   operates, manages, directs and/or controls RIVERSIDE COUNTY SHERIFF'S
                                                                                   2
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                            Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 3 of 33 Page ID #:139



                                       1   DEPARTMENT.
                                       2      5. On July 9, 2018, Plaintiff presented Defendant COUNTY with a Claim for
                                       3   Damages sustained as a result of the incident described in this Complaint pursuant
                                       4   to California Government Code §§ 905, 910 et seq. As the date of the filing of the
                                       5   instant Complaint, said Claim has been deemed denied by operation of law.
                                       6      6. Defendant RIVERSIDE COUNTY SHERIFF'S DEPARTMENT (herein
                                       7   “RCSD”) is and was at all times relevant herein, a municipal corporation and a
                                       8   subdivision of the COUNTY.
                                       9      7. Defendants CORPORAL LUIS IBARRA (“IBARRA”), DEPUTY NIGEL
                                      10   HINSON (“HINSON”), DEPUTY MATT BILTON (“BILTON”), DEPUTY
                                      11   ANTHONY LEVESQUE (“LEVESQUE”), DEPUTY SHERIFF LORENA
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   MIRANDA (“MIRANDA”), DEPUTY ANDREW PEARSON (“PEARSON”),
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   and DEPUTY JOSEPH RODRIGUEZ (“JOSEPH RODRIGUEZ”) (collectively
                                      14   “INDIVIDUAL DEPUTIES”) are, and at all pertinent times were, individuals
                                      15   employed in the County of Riverside by Defendants COUNTY and RCSD and
                                      16   supervised and controlled by Defendants COUNTY and RCSD, as well as through
                                      17   other COUNTY and RCSD policymakers and managers.
                                      18      8. The true names and/or capacities, whether individual, corporate, associate
                                      19   or otherwise of Defendants DOES 1 through 30, inclusive, and each of them, are
                                      20   unknown to Plaintiffs, who therefore sue said Defendants by such fictitious
                                      21   names. Plaintiffs will amend this Complaint to allege such defendants’ true names
                                      22   and capacities when same have been ascertained. Plaintiffs are informed and
                                      23   believes and thereon alleges that each of the fictitiously named Defendants is
                                      24   responsible in some manner for the acts and occurrences herein alleged, whether
                                      25   such acts and occurrences were committed intentionally, negligently, recklessly or
                                      26   otherwise and that each said DOE defendant is liable to plaintiff for the damages
                                      27   claimed herein. Plaintiff is informed and believes and thereupon alleges that each
                                      28   of the Defendants herein fictitiously named as a DOE is legally responsible,
                                                                                  3
                                                    PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                            Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 4 of 33 Page ID #:140



                                       1   negligently or in some other actionable manner, for the events and happenings
                                       2   hereinafter referred, and therefore, proximately caused the injuries and damages to
                                       3   Plaintiffs as herein alleged. One or several of the fictitiously named defendants
                                       4   may be identical to one or several named defendants.
                                       5      9. In doing the acts alleged in this complaint, Defendants, and each of them,
                                       6   were acting under the color of statutes, ordinances, regulations, customs, laws, and
                                       7   usages of the COUNTY and RCSD and the State of California and under the
                                       8   authority of their respective offices.
                                       9      10. Defendants, and each of them, were the agents, employees and servants of
                                      10   each other and were acting at all times within the full course and scope of their
                                      11   agency and employment, with the full knowledge and consent, either expressed or
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   implied, of their principal and/or employer and each of the other named
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   Defendants, and each of the Defendants had approved or ratified the actions of the
                                      14   other Defendants thereby making all named Defendants herein liable for the acts
                                      15   and/or omissions of their agents, servants and/or employees.
                                      16                     FACTS SHARED BY ALL CAUSES OF ACTION
                                      17      11. Plaintiff repeats and re-alleges all prior paragraphs of this Complaint and
                                      18   incorporates the same herein by this reference as if those paragraphs were set forth
                                      19   in full herein.
                                      20      Prior Denial of Medical Care Incidents – Gray Class Action and Consent
                                      21                                            Decree
                                      22      12. On March 8, 2013, a class action was filed by prisoners against the County
                                      23   of Riverside and Riverside County Sheriff’s Department for, inter alia, failure to
                                      24   provide minimally adequate medical care to inmates in violation of the Eighth and
                                      25   Fourteenth Amendments to the U.S. Constitution: Quinton Gray v. County of
                                      26   Riverside, C.D. Cal. no. 13-cv-0444-VAP-OP (Eastern Division).
                                      27      13. On information and belief based on pleadings filed in the Gray case,
                                      28   Riverside County has one of the largest jail systems in California, with nearly
                                                                                   4
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                            Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 5 of 33 Page ID #:141



                                       1   4,000 men and women held in five detention facilities. The thousands of men and
                                       2   women locked in Riverside’s jails face cruel and inhumane deficits in medical and
                                       3   mental health care. Prisoners in the Riverside jails are subjected to policies and
                                       4   practices that systematically deprive them of their constitutional right to basic life-
                                       5   saving care.
                                       6      14. The Gray plaintiffs alleged several specific cases where prisoners in the
                                       7   custody of Defendants COUNTY and RCSD were harmed by deliberate
                                       8   indifference to their serious medical needs. For example:
                                       9             a. On August 2, 2011, a prisoner in the Riverside jails, at the Larry D.
                                      10                  Smith Correctional Facility, was seen by a nurse for ear pain. He was
                                      11                  not examined by a doctor, though he was prescribed medication over
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12                  the phone. Five days later he was seen again by a nurse for worsening
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13                  pain, and was again not examined by a doctor, though he was
                                      14                  prescribed more medication. After another visit two weeks later, a
                                      15                  doctor again prescribed mediation without actually examining the
                                      16                  prisoner. On two subsequent occasions, the prisoner reported
                                      17                  bleeding from his ear and nevertheless, he was not seen by a doctor.
                                      18                  Finally, in October of 2011 the prisoner was seen by a specialist and
                                      19                  found to have pus in his hear – never was he seen by a doctor.
                                      20             b. In October 2012, another prisoner in the Riverside jails, after having
                                      21                  been assaulted in the prison, complained of a head injury and severe
                                      22                  and repeated pain, which are potential indicators of severe brain
                                      23                  injury requiring immediate treatment. Nevertheless, the prisoner was
                                      24                  not assessed for serious injuries for several days and emergency
                                      25                  treatment was delayed. When we was finally seen by emergency
                                      26                  personnel, it was discovered that he was suffering from a brain bleed
                                      27                  that, if allowed to continue any longer, could have been fatal.
                                      28
                                                                                   5
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                            Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 6 of 33 Page ID #:142



                                       1             c. Around the time the Gray suit was filed, Angela Patterson was a
                                       2                prisoner in the Riverside jails. She had severe injuries sustained in a
                                       3                car accident and had a temporary filter placed in the blood vessel
                                       4                supplying her heart to prevent clots. She was nevertheless subject to
                                       5                multiple delays, cancellations, appointment mix-ups, and failures to
                                       6                provide follow-up treatment, resulting in the build-up of scar tissue at
                                       7                the site of the filter and risk of fatal bleeds.
                                       8      15. On June 7, 2016, the District Court certified the Gray class of plaintiffs and
                                       9   also entered a consent decree whereby the County of Riverside agreed, inter alia,
                                      10   “to implement all of the remedial measures … set forth in the Remedial Plan …
                                      11   designed to meet the minimum level of health care necessary to fulfill Defendant’s
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   obligations under the Eighth and Fourteenth Amendments….”
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   Prior Excessive Force and Denial of Care Incident – March 24, 2017 Death of
                                      14                                  Phillip Soto Garcia, Jr.
                                      15      16. On information and belief based on pleadings and evidence filed in the
                                      16   pending lawsuit of Mary H. Garcia et al. v. Sergeant Ayala et al., C.D. Cal. no.
                                      17   5:18-cv-839-SJO-ASx, on March 22, 2017, Phillip Soto Garcia, Jr., a mentally ill
                                      18   individual who suffered from seizures, was a prisoner at the Larry D. Smith
                                      19   Correctional Facility and in the custody of the Riverside Sheriff’s Department.
                                      20      17. While incarcerated alone in a 12 foot by 8 foot by 8 foot “sobering cell,”
                                      21   Garcia began suffering a psychotic episode. Defendant Deputy PEARSON fired
                                      22   several rounds of “pepperballs” – which emit chemical toxins that “create a
                                      23   feeling of helplessness and induce panic” in the targeted victim – into Garcia’s
                                      24   cell on at least 5 occasions. Following the pepperball saturation of Garcia’s cell,
                                      25   no decontamination measures were used to remove the chemical toxins from
                                      26   Garcia’s person. Garcia was left in that state for around 18 hours.
                                      27      18. Subsequently, a Riverside County sheriff’s deputy fired a “stinger grenade”
                                      28   into Garcia’s cell. Several deputies rushed into the cell, tackled and piled on to
                                                                                   6
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                            Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 7 of 33 Page ID #:143



                                       1   Garcia, and began to beat, brutalize, and use a Taser on him, excessively and
                                       2   unnecessarily even though Garcia was compliant. Among the deputies who
                                       3   participated in the beating of Garcia were Defendant Deputies PEARSON,
                                       4   HINSON, and MIRANDA.
                                       5      19. Defendant HINSON punched Garcia several times on the side of his face
                                       6   and in his back and applied an unnecessary carotid restraint hold. After Garcia
                                       7   was handcuffed and while he was being restrained in the ERC, HINSON punched
                                       8   Garcia at least four times on the right side of his abdomen.
                                       9      20. Defendant MIRANDA pressed his body weight into Garcia in an
                                      10   unnecessary and unreasonable way at a time when Garcia was compliant and was
                                      11   already handcuffed.
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12      21. Garcia, under the influence of the pepperballs, the stinger grenade, and the
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   deputy beating, was handcuffed and then restrained in a 4-point emergency
                                      14   Restraint Chair (“ERC”). While he was being moved to the ERC, Defendant
                                      15   Deputy PEARSON used a salivary gland pressure point maneuver on Garcia. The
                                      16   maneuver was completely unnecessary as Garcia was already handcuffed and
                                      17   under the influence of the pepperballs. Defendant Deputy PEARSON used the
                                      18   maneuver solely to inflict pain on Garcia.
                                      19      22. On March 24, 2017, Garcia died while in custody of the Riverside County
                                      20   Sheriff’s Department. Garcia’s death was caused by the excessive force and
                                      21   control methods used by Riverside County Sheriff’s Deputies, including
                                      22   Defendant Deputies PEARSON, HINSON, and MIRANDA.
                                      23      23. PEARSON, HINSON, and MIRANDA violated Riverside County Sheriff’s
                                      24   Department Corrections Policies regarding the manner of use of certain control
                                      25   devices and maneuvers on prisoners. Nevertheless, PEARSON, HINSON, and
                                      26   MIRANDA were not fired, disciplined, or forced to undergo reasonable corrective
                                      27   training with regard to their treatment of prisoner Garcia.
                                      28      24. This lack of consequences was due to a longstanding unwritten custom of
                                                                                   7
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                            Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 8 of 33 Page ID #:144



                                       1   Defendants COUNTY and RCSD to permit and turn a blind eye to deputies’ or
                                       2   other officers’ conducting extrajudicial, violative, unofficial, and/or
                                       3   unconstitutional reprisals against inmates perceived as undesirable or
                                       4   troublesome. These reprisals often include the elements of the use of excessive
                                       5   and unreasonable force and the improper, unnecessary, and harmful use of control
                                       6   maneuvers and devices. This custom has introduced an air of impunity among
                                       7   certain of the personnel of the Riverside County corrections system that has led to
                                       8   additional unconstitutional treatment of prisoners.
                                       9         25.     On April 23, 2018, the family of Mr. Garcia sued the County of
                                      10   Riverside, Sheriff of Riverside County, the involved deputies, and other parties for
                                      11   wrongful/death, violation of 42 U.S.C. § 1983, excessive force in violation of the
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   Fourth and Fourteenth Amendments of the U.S. Constitution, and cruel and
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   unusual punishment and deliberate indifference to serious medical needs in
                                      14   violation of the Eighth and Fourteenth Amendments of the U.S. Constitution. The
                                      15   case is pending.
                                      16                      May 6, 2018 Beating of Jarrell Rayvon Allen
                                      17      26. On or before May 26, 2018, Plaintiff was an inmate at the Larry D. Smith
                                      18   Correctional Facility (“Correctional Facility” or “LSCF”), located at 1627
                                      19   Hargrave Street in Banning, California. At all relevant times mentioned here,
                                      20   Plaintiff’s booking number was 201724927.
                                      21      27. On May 26, 2018, possibly at around 11:30 a.m., Defendant IBARRA told
                                      22   Plaintiff to step out of the dayroom of the Correctional Facility and to place his
                                      23   hands behind his back. Plaintiff complied with Defendant IBARRA’s command.
                                      24      28. Without reasonable cause or warning, Defendant IBARRA slammed
                                      25   Plaintiff’s face into the wall and began to repeatedly punch Plaintiff in the head
                                      26   and face.
                                      27      29. Plaintiff covered his face with his hands in an attempt to divert the punches
                                      28   by Defendant IBARRA.
                                                                                     8
                                                       PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                            Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 9 of 33 Page ID #:145



                                       1      30. Another Deputy Defendant DOE 1, appeared from Plaintiff’s behind and
                                       2   began to repeatedly punch Plaintiff in the head.
                                       3      31. Plaintiff fell to the ground and continued to cover his face in an attempt to
                                       4   protect himself from harm.
                                       5      32. A third Deputy Defendant DOE 2, appeared and began kicking Plaintiff
                                       6   while Plaintiff was laying on the ground covering his face.
                                       7      33. The three Deputy Defendants – Defendant IBARRA and DOES 1 and 2 –
                                       8   proceeded to kick and beat the Plaintiff repeatedly while he was laying on the
                                       9   ground.
                                      10      34. During the beating the deputies handcuffed Plaintiff. Nevertheless, they
                                      11   continued to beat, punch, and kick him after he was handcuffed.
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12      35. Plaintiff made no acts and/or movements that solicited and/or justified the
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   excessive force and battery committed on him.
                                      14      36. Plaintiff sustained severe injuries, including but not limited to the
                                      15   following: (1) bruising and swelling on his face and head; (2) difficulty eating due
                                      16   to injuries to his mouth and face; (3) swollen “black eyes;” (4) injuries to his
                                      17   hands from being beaten while handcuffed; (5) difficulty walking due to pain in
                                      18   his legs; (6) severe pain over much of his body.
                                      19      37. The beating had left Plaintiff with the abovementioned external and
                                      20   internal injuries. Additionally, several of the abovementioned injuries left open
                                      21   sores on Plaintiff’s body that were bleeding profusely. Defendant Deputies and
                                      22   Defendant COUNTY and RCSD’s staff would have or should have known from
                                      23   the Plaintiff’s visible appearance and cries for help that he was in serious need of
                                      24   immediate medical care. That immediate medical care would have prevented
                                      25   much of the injury suffered, including (1) permanent or longstanding impairment
                                      26   of movement, (2) disfigurement, and (3) longstanding or permanent pain.
                                      27   Nevertheless, the Defendant Deputies threw the Plaintiff into a different cell and
                                      28   did not call, refer him for, or bring him to a place where he would immediately
                                                                                   9
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 10 of 33 Page ID #:146



                                       1   receive medical treatment. Plaintiff, in intense pain and mental distress, kept
                                       2   crying out for medical attention but none was provided. Eventually, four or more
                                       3   hours later, psychiatric personnel came to interview Plaintiff who, upon seeing the
                                       4   Plaintiff’s physical injuries and profuse bleeding, figured that Plaintiff needed
                                       5   immediate medical attention and not a psychiatric evaluation. Nevertheless,
                                       6   Plaintiff did not receive medical attention until approximately twelve (12) hours
                                       7   later, which significantly exacerbated the severity, length, and pain of his injuries.
                                       8      38. On or around May 27, 2018, Plaintiff submitted an official grievance
                                       9   regarding the May 26, 2018 beating incident.
                                      10      39. After the incident, Vivian Allen, the Plaintiff’s mother, visited and spoke
                                      11   with the Plaintiff about the incident and observed the physical signs of the
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   Plaintiff’s injuries. On or around June 1, 2018, Ms. Allen spoke to a Lieutenant, or
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   other mid to high ranking officer, named “Elia” – or a similar name – at LCSF and
                                      14   reported and complained about her son’s beating, his physical injuries, and
                                      15   LCSF’s failure to provide him with adequate medical care. Lieutenant “Elia”
                                      16   responded that he had viewed surveillance footage of the incident and that the
                                      17   Defendant Deputies’ conduct toward the Plaintiff was justified and according to
                                      18   Department protocol.
                                      19      40. On information and belief, possible motivations for the attack may have
                                      20   included (1) prior grievances submitted regarding correctional officers wherein
                                      21   Plaintiff was choked while in handcuffs and beaten and kicked in the face while
                                      22   lying on the ground; (2) the fact that Plaintiff had refused a plea bargain in his
                                      23   criminal prosecution and had insisted on proceeding to trial; (3) that Plaintiff had
                                      24   succeeded in moving the Court to order the disclosure of peace officer personnel
                                      25   files in his criminal prosecution; and (4) that one of the deputy/officer witnesses in
                                      26   Plaintiff’s criminal prosecution had been caught and possibly indicted for perjury
                                      27   and/or falsifying evidence.
                                      28      41. On information and belief, a reasonable law enforcement officer would not
                                                                                   10
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 11 of 33 Page ID #:147



                                       1   have used excessive force against Plaintiff under the same circumstances because:
                                       2   (a) Plaintiff was cooperating and was not resisting; (b) Plaintiff was unarmed; (c)
                                       3   Plaintiff was not a threat to anyone and as such Defendants and each of them,
                                       4   could not have reasonably believed that they were in imminent danger of being
                                       5   killed, injured or touched unlawfully; and (d) even if there was any imminent
                                       6   danger, DEFENDANTS and each of them, used more force than was necessary
                                       7   when several Defendants took turns to beat an unarmed Plaintiff.
                                       8      42. At all times relevant hereto, Defendants COUNTY and RCSD were
                                       9   responsible for the training of all officers of Defendants COUNTY and RCSD in
                                      10   the proper care of individuals within their custody. Defendants IBARRA,
                                      11   HINSON, BILTON, LEVESQUE, MIRANDA, PEARSON, and RODRIGUEZ
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   were trained by the COUNTY and RCSD, at the direction, special insistence, and
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   under the control of Defendants COUNTY and RCSD, in the proper care of
                                      14   individuals within their custody in accordance with the statutes, ordinances,
                                      15   regulations, customs, and usages of Defendants COUNTY and RCSD and the
                                      16   State of California. Defendant COUNTY was also responsible for enforcing the
                                      17   regulations of the RCSD and for ensuring that law enforcement personnel of the
                                      18   RCSD obeyed the laws of the State of California and the United States of
                                      19   America.
                                      20      43. Defendants COUNTY and RCSD, by and through their supervisory
                                      21   employees and officials, have been on notice through complaints, both formal and
                                      22   informal, that its officers have repeatedly engaged in a pattern and practice of
                                      23   purposefully abridging the rights, constitutional and otherwise, of persons within
                                      24   their jurisdiction. Despite such notice, the COUNTY and RCSD, and certain of
                                      25   the DOE Defendants, and each of them, demonstrated deliberate indifference to
                                      26   this pattern and practice of violations of rights by failing to take necessary,
                                      27   appropriate, or adequate measures to ensure the cessation of such conduct. This
                                      28   deliberate indifference of the Defendants amounts to an informal policy or
                                                                                    11
                                                      PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 12 of 33 Page ID #:148



                                       1   custom, and ratification, said policy or custom ratified being another proximate
                                       2   cause of the injury to Plaintiffs.
                                       3      44. As a direct and proximate cause of the acts alleged above, Plaintiff has had
                                       4   to hire the services of an attorney. Plaintiff has incurred and continues to incur
                                       5   legal expenses, costs, and attorneys’ fees, and is entitled to an award of attorneys’
                                       6   fees and costs pursuant to 42 U.S.C. § 1988(b). Plaintiff is presently unaware of
                                       7   the precise amount of these expenses and fees and prays leave of court to amend
                                       8   this Complaint when the amounts are more fully known.
                                       9                                 2018 Grand Jury Report
                                      10      45. On June 7, 2018, a Riverside County Grand Jury report titled “Riverside
                                      11   County Sheriff’s Department Corrections Division - Correctional Centers Inmate
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   Services Issues,” notified Defendants COUNTY and RCSD of their responsibility
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   of “providing a safe and secure environment for humane care of detained or
                                      14   incarcerated citizens.”
                                      15      46. The Riverside County Grand Jury report notified Defendants COUNTY
                                      16   and RCSD that the “[t]he grievance procedure is a method designed to allow an
                                      17   inmate/detainee to document a complaint regarding a variety of issues within the
                                      18   detention facility or department” and is “an important tool to rectify and mitigate
                                      19   problems brought to the attention of detention staff.”
                                      20      47. The Riverside County Grand Jury report recommended Defendants
                                      21   COUNTY and RCSD to adopt the following: (a) All grievance responses should
                                      22   be written in a professional manner and be reviewed by a supervisor ensuring that
                                      23   the responses are professional. If the lieutenant finds a complaint is sustained, then
                                      24   it should be forwarded to the captain level for the appropriate disposition; (b)
                                      25   Policies and procedures should be modified to reflect this process; (c) All staff
                                      26   should receive appropriate annual training on properly and professionally
                                      27   responding to a grievance; (d) Grievance responses should include the
                                      28   policy/procedure number(s) as the reference correlating to the response for either
                                                                                   12
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 13 of 33 Page ID #:149



                                       1   granting or denying the grievance.
                                       2      48. The Riverside County Grand Jury report also notified Defendants
                                       3   COUNTY and RCSD that the “California Government Code §26202.6(a)(c) with
                                       4   respect to video recordings requires that they be available for review for one year
                                       5   after the date of the original recording.” The Riverside County Grand Jury did not
                                       6   receive requested videos due to the fact that “they had been reported lost due to a
                                       7   failure of the recording device.”
                                       8      49. The Riverside County Grand Jury report recommended Defendants
                                       9   COUNTY and RCSD the following: (1) provide preservation of audio/video
                                      10   recordings for a minimum of one year in accordance with the California
                                      11   Government Code §26202.6 (a) (c), and (2) provide a reliable video record,
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   backup recorders should be available to replace units found to be malfunctioning.
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   Checks of full functionality should be completed at least once per shift in areas
                                      14   such as exercise yards and Administrative Segregation and dayrooms. Sufficient
                                      15   tapes or digital media should be made available to meet the one year retention
                                      16   period required in Government Code §26202.6 (a) (c).
                                      17

                                      18                             FIRST CAUSE OF ACTION
                                      19                       EXCESSIVE FORCE – 42 U.S.C. § 1983
                                      20          (Against Defendants IBARRA, HINSON, BILTON, LEVESQUE,
                                      21      MIRANDA, PEARSON, RODRIGUEZ, and DOES 1-30, inclusive, only)
                                      22      50. Plaintiff repeats and re-alleges all prior paragraphs of this Complaint and
                                      23   incorporates the same herein by this reference as if those paragraphs were set forth
                                      24   in full herein.
                                      25      51. Amongst other things and actions, Defendants IBARRA, HINSON,
                                      26   BILTON, LEVESQUE, MIRANDA, PEARSON, RODRIGUEZ and Does 1
                                      27   through 30, and each of them, used and/or supported and ratified the use of
                                      28   excessive force when they surrounded Plaintiff while he was unarmed, and
                                                                                   13
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 14 of 33 Page ID #:150



                                       1   proceeded to batter Plaintiff’s person repeatedly by punching and kicking him
                                       2   even though Plaintiff never threatened physical violence upon any of the named
                                       3   Defendants nor was he able to carry out any type of physical violence upon named
                                       4   Defendants while he was laying on the ground. The named Defendants and each
                                       5   of them, acted under color of law at all times relevant to this Complaint.
                                       6      52. On information and belief, a reasonable law enforcement officer would not
                                       7   have used excessive force against Plaintiff under the same circumstances because:
                                       8   (a) Plaintiff was cooperating and was not resisting; (b) Plaintiff was unarmed; (c)
                                       9   Plaintiff was not a threat to anyone and as such Defendants and each of them,
                                      10   could not have reasonably believed that they were in imminent danger of being
                                      11   killed, injured or touched unlawfully; and (d) even if there was any imminent
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   danger, Defendants and each of them, used more force than was necessary when
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   several Defendants took turns to beat an unarmed and handcuffed Plaintiff.
                                      14      53. As a result, the officers’ use of excessive force was objectively
                                      15   unreasonable under the circumstances. The excessive force used was also
                                      16   performed with a deliberate indifference to the safety and welfare of Plaintiff.
                                      17   Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                      18   PEARSON, RODRIGUEZ, and DOES 1 through 30’s actions thus deprived
                                      19   Plaintiff of his right to be free from the use of excessive force by law enforcement
                                      20   as guaranteed to him under the Fourth and Fourteenth Amendments of the United
                                      21   States Constitution.
                                      22      54. Additionally, as described in paragraphs 36-37 above, each of the
                                      23   Defendants, while acting within the scope of their employment, observed and
                                      24   knew, or should have known, that the Plaintiff was in serious need of immediate
                                      25   medical care following the May 26, 2018 incident; and they nevertheless were
                                      26   deliberately indifferent to that need and failed to take reasonable action to
                                      27   summon such medical care despite having a duty to do so in violation of
                                      28   Plaintiff’s rights under the Eighth and Fourteenth Amendments to the United
                                                                                   14
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 15 of 33 Page ID #:151



                                       1   States Constitution.
                                       2      55. As a direct and proximate result of Defendants IBARRA, HINSON,
                                       3   BILTON, LEVESQUE, MIRANDA, PEARSON, RODRIGUEZ, and DOES 1-
                                       4   30’s deprivations and violations of Plaintiff’s Fourth, Eighth, and Fourteenth
                                       5   Amendment rights, Plaintiff suffered and continues to suffer general and special
                                       6   damages according to proof at the time of trial.
                                       7      56. As a further direct and proximate result of the foregoing, Plaintiff suffered
                                       8   severe physical injuries inflicted upon him by County personnel, including but not
                                       9   limited to the following: (1) bruising and swelling on his face and head; (2)
                                      10   difficulty eating due to injuries to his mouth and face; (3) swollen “black eyes;”
                                      11   (4) injuries to his hands from being beaten while handcuffed; (5) difficulty
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   walking due to pain in his legs; (6) severe pain over much of his body.
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13      57. As a further direct and proximate result of the foregoing, Plaintiff suffered
                                      14   and continues to suffer from physical ailments, depression, nightmares, mental
                                      15   anguish, irritability, anxiety, short-temper, moodiness, difficulty sleeping, social
                                      16   withdrawal, tearfulness, and anger.
                                      17      58. Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                      18   PEARSON, RODRIGUEZ, and DOES 1 through 30’s violations of Plaintiff’s
                                      19   rights as guaranteed by the Fourth, Eighth, and Fourteenth Amendments of the
                                      20   United States Constitution entitles Plaintiff to reasonable attorneys' fees and costs
                                      21   of suit pursuant to 42 U.S.C. § 1988(b).
                                      22      59. In committing the acts described above, Plaintiff is informed and believes,
                                      23   and thereon allege that Defendants IBARRA, HINSON, BILTON, LEVESQUE,
                                      24   MIRANDA, PEARSON, RODRIGUEZ, and DOES 1 through 30, only, and each
                                      25   of them, acted with oppression, fraud, and/or malice, entitling Plaintiffs to an
                                      26   award of punitive damages under 42 U.S.C. § 1983 and California Code of Civil
                                      27   Procedure § 337.34 against Defendant IBARRA, HINSON, BILTON,
                                      28   LEVESQUE, MIRANDA, PEARSON, and RODRIGUEZ in an amount
                                                                                   15
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 16 of 33 Page ID #:152



                                       1   according to proof at time of trial.
                                       2

                                       3                            SECOND CAUSE OF ACTION
                                       4                  EXCESSIVE FORCE, 42 U.S.C. § 1983, MONELL
                                       5                   (Plaintiffs v. COUNTY, RCSD, and DOES 1-30)
                                       6      60. Plaintiffs re-allege and incorporates by reference each and every allegation
                                       7   contained in this Complaint as though set forth herein in full.
                                       8      61. Defendants COUNTY, RCSD, and DOES 1 through 30 maintained an
                                       9   unconstitutional custom, policy or practice, within the meaning of Monell v.
                                      10   Department of Social Services of the City of New York, 436 U.S. 658
                                      11   (1978) (“Monell”), for detaining and/or arresting individuals with the use of
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   excessive and/or deadly force that deprived and continues to deprive persons of
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   life, liberty and property. On or around June 1, 2018, a representative of
                                      14   Defendants, a Lieutenant “Elia,” effectively admitted the existence of an actual
                                      15   policy, as just described, to the Plaintiff’s mother, Vivian Allen.
                                      16      62. Additionally or alternatively, Defendants COUNTY and RCSD maintained
                                      17   a longstanding custom wherein they would permit and/or turn a blind eye to
                                      18   deputies’ or other officers’ conducting extrajudicial, violative, unofficial, and/or
                                      19   unconstitutional reprisals against inmates perceived as undesirable or
                                      20   troublesome. These reprisals often included the following elements: (1) the use of
                                      21   excessive and unreasonable force; (2) the improper, unnecessary, and harmful use
                                      22   of control maneuvers and devices; and/or (3) the unreasonable deprivation of
                                      23   and/or deliberate indifference toward the serious and immediate medical needs of
                                      24   prisoners. This custom has introduced an air of impunity among certain of the
                                      25   personnel of the Riverside County corrections system that has led to additional
                                      26   incidents of unconstitutional treatment of prisoners.
                                      27      63. Additionally, Defendants either knew or had constructive knowledge of an
                                      28   obvious need to train its law enforcement personnel in the use of proper force
                                                                                   16
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 17 of 33 Page ID #:153



                                       1   when detaining an unarmed and/or handcuffed detainee within their custody; and
                                       2   in facilitating the provision of treatment for the serious medical needs of their
                                       3   prisoners. Despite having this knowledge, Defendants condoned, tolerated, and
                                       4   through actions and inactions thereby ratified, the problematic policies described
                                       5   above.
                                       6      64. The unconstitutional policies, customs, practices and refusals of
                                       7   Defendants COUNTY and RCSD to train its employees, including INDIVIDUAL
                                       8   DEPUTIES, described above, were a direct cause of Plaintiff’s injuries in this
                                       9   case, without which the injuries would not have occurred.
                                      10      65. Additionally, Defendants COUNTY and RCSD ratified the
                                      11   unconstitutional conduct of the Defendant Deputies. On information and belief,
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   the Riverside County Sheriff’s Department has a policy requiring each officer
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   participating in an incident involving the use of force against a prisoner to submit
                                      14   a “Use of Force Report” describing the force used and the basis of that use of
                                      15   force. The individual deputies and other officers involved in the 2017 use of force
                                      16   against former prisoner Garcia submitted Use of Force Reports that, although
                                      17   downplaying somewhat the nature of the force used, contained sufficient
                                      18   information to alert Department management of the excessive nature of the force
                                      19   used. Similarly, the Defendant Deputies involved in the May 26, 2018 use of force
                                      20   against the Plaintiff also should have submitted Use of Force Reports that would
                                      21   give some indication of the nature of the force used against the Plaintiff. These
                                      22   Use of Force Reports are reviewed for further, and possibly disciplinary action, by
                                      23   RCSD management to whom final policymaking authority has been delegated as
                                      24   well as by Final Policymaker, the Sheriff of Riverside County, in exceptional
                                      25   cases such as those just described. In neither instance were the involved deputies
                                      26   fired or disciplined for their conduct.
                                      27      66. Additionally, the Plaintiff submitted at least two official written inmate
                                      28   grievances regarding the May 26, 2018 beating and a prior incident in which
                                                                                   17
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 18 of 33 Page ID #:154



                                       1   Defendant IBARRA assaulted Plaintiff to deter the Plaintiff from submitting
                                       2   inmate grievances. These inmate grievance forms are reviewed for further action
                                       3   by RCSD management to whom final policymaking authority has been delegated
                                       4   as well as by Final Policymaker, the Sheriff of Riverside County, in exceptional
                                       5   cases such as those just described. No corrective action was taken by Defendants
                                       6   RCSD and COUNTY with regard to any of Plaintiff’s grievances.
                                       7      67. By perpetrating, sanctioning, tolerating, and ratifying the conduct and other
                                       8   wrongful acts, Defendants COUNTY and RCSD acted with an intentional,
                                       9   reckless, and callous disregard for the life and constitutional and human rights of
                                      10   Plaintiff.
                                      11      68. The conduct alleged herein violated Plaintiff’s right alleged above which
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   has legally, proximately, foreseeably and actually caused Plaintiffs to suffer
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   general and special damages according to proof at the time of trial.
                                      14      69. As a direct and proximate result of Defendants IBARRA, HINSON,
                                      15   BILTON, LEVESQUE, MIRANDA, PEARSON, RODRIGUEZ, and DOES 1
                                      16   through 30’s deprivations and violations of Plaintiff’s Fourth, Eighth, and
                                      17   Fourteenth Amendment rights, Plaintiff suffered and continues to suffer general
                                      18   and special damages according to proof at the time of trial.
                                      19      70. As a further direct and proximate result of the foregoing, Plaintiff suffered
                                      20   severe physical injuries inflicted upon him by County personnel, including but not
                                      21   limited to the following: (1) bruising and swelling on his face and head; (2)
                                      22   difficulty eating due to injuries to his mouth and face; (3) swollen “black eyes;”
                                      23   (4) injuries to his hands from being beaten while handcuffed; (5) difficulty
                                      24   walking due to pain in his legs; (6) severe pain over much of his body.
                                      25      71. As a further direct and proximate result of the foregoing, Plaintiff suffered
                                      26   and continues to suffer from physical ailments, depression, nightmares, mental
                                      27   anguish, irritability, anxiety, short-temper, moodiness, difficulty sleeping, social
                                      28   withdrawal, tearfulness, and anger.
                                                                                      18
                                                        PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 19 of 33 Page ID #:155



                                       1      72. Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                       2   PEARSON, RODRIGUEZ, and DOES 1 through 30’s violations of PLAINTIFF’s
                                       3   rights as guaranteed by the Fourth, Eighth, and Fourteenth Amendments of the
                                       4   United States Constitution entitles Plaintiff to reasonable attorneys' fees and costs
                                       5   of suit pursuant to 42 U.S.C. § 1988(b).
                                       6      73. In committing the acts described above, Plaintiff is informed and believes,
                                       7   and thereon alleges that Defendants IBARRA, HINSON, BILTON, LEVESQUE,
                                       8   MIRANDA, PEARSON, RODRIGUEZ, and DOES 1 through 30, only, and each
                                       9   of them, acted with oppression, fraud, and/or malice, entitling Plaintiffs to an
                                      10   award of punitive damages under 42 U.S.C. § 1983 and California Code of Civil
                                      11   Procedure § 337.34 against Defendant IBARRA, HINSON, BILTON,
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   LEVESQUE, MIRANDA, PEARSON, and RODRIGUEZ in an amount
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   according to proof at time of trial.
                                      14

                                      15                             THIRD CAUSE OF ACTION
                                      16     FAILURE TO PROPERLY TRAIN, SUPERVISE AND DISCIPLINE, 42
                                      17                                 U.S.C. § 1983, MONELL
                                      18                   (Plaintiffs v. COUNTY, RCSD, and DOES 1-30)
                                      19      74. Plaintiffs re-allege and incorporates by reference each and every allegation
                                      20   contained in this complaint as though set forth herein in full.
                                      21      75. The COUNTY, RCSD, and DOES 1 through 30 as a matter of custom,
                                      22   practice, and policy, failed to maintain adequate and proper training for officers
                                      23   and law enforcement personnel in the RCSD necessary to educate the officers as
                                      24   to the Constitutional rights of detainees, to prevent the consistent and systematic
                                      25   use of excessive force; by detaining officers, deputies, and/or sheriffs; to prevent
                                      26   the excessive force and extra judicial punishment of potential detainees by its
                                      27   officers, deputies and/or sheriffs; and to prevent the deliberate indifference by its
                                      28   officers, deputies and/or sheriffs of prisoners’ serious medical needs.
                                                                                   19
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 20 of 33 Page ID #:156



                                       1      76. Defendants COUNTY, RCSD, and DOES 1 through 30 also failed to
                                       2   provide adequate supervision and discipline to officers, deputies, and/or sheriffs
                                       3   that hold the power, authority, insignia, equipment, weapons, and/or other type of
                                       4   means entrusted to them as described herein. COUNTY and RCSD also failed to
                                       5   promulgate and enforce adequate policies and procedures related to the use of
                                       6   proper force; related to when to cease and desist the use of excessive force in
                                       7   detaining an unarmed and/or handcuffed detainee; and related to not being
                                       8   deliberately indifferent to the serious medical needs of prisoners.
                                       9      77. Defendants COUNTY and RCSD’S failures to supervise and discipline
                                      10   offending officers, deputies, and/or sheriffs that fostered and/or practiced the
                                      11   custom, practice, and/or policy to use excessive force towards unarmed and/or
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   handcuffed detainees and to be deliberately indifferent to the serious medical
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   needs of detainees within RCSD resulted in the brutal and violent attack to
                                      14   Plaintiff’s person and other harm to the Plaintiff.
                                      15      78. Additionally, Defendants COUNTY and RCSD ratified the
                                      16   unconstitutional conduct of the Defendant Deputies. On information and belief,
                                      17   the Riverside County Sheriff’s Department has a policy requiring each officer
                                      18   participating in an incident involving the use of force against a prisoner to submit
                                      19   a “Use of Force Report” describing the force used and the basis of that use of
                                      20   force. The individual deputies and other officers involved in the March 22-23,
                                      21   2017 use of force against former prisoner Garcia submitted Use of Force Reports
                                      22   that, although downplaying somewhat the nature of the force used, contained
                                      23   sufficient information to alert Department management of the excessive nature of
                                      24   the force used. Similarly, the Defendant Deputies involved in the May 26, 2018
                                      25   use of force against the Plaintiff also should have submitted Use of Force Reports
                                      26   that would give some indication of the nature of the force used against the
                                      27   Plaintiff. These Use of Force Reports are reviewed for further, and possibly
                                      28   disciplinary action, by RCSD management to whom final policymaking authority
                                                                                   20
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 21 of 33 Page ID #:157



                                       1   has been delegated as well as by Final Policymaker, the Sheriff of Riverside
                                       2   County, in exceptional cases such as those just described. In neither instance were
                                       3   the involved deputies fired or disciplined for their conduct.
                                       4       79. Additionally, the Plaintiff submitted at least two official written inmate
                                       5   grievances regarding the May 26, 2018 beating and a prior incident in which
                                       6   Defendant IBARRA assaulted Plaintiff to deter the Plaintiff from submitting
                                       7   inmate grievances. These inmate grievance forms are reviewed for further action
                                       8   by RCSD management to whom final policymaking authority has been delegated
                                       9   as well as by Final Policymaker, the Sheriff of Riverside County, in exceptional
                                      10   cases such as those just described. No corrective action was taken by Defendants
                                      11   RCSD and COUNTY with regard to any of Plaintiff’s grievances.
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12       80. By perpetrating, sanctioning, tolerating, and ratifying the conduct and other
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   wrongful acts, Defendants COUNTY and RCSD acted with an intentional,
                                      14   reckless, and callous disregard for the life and constitutional and human rights of
                                      15   Plaintiff.
                                      16       81. Said custom, practice, and policy included a failure to adequately
                                      17   investigate, supervise and discipline offending officers that fostered the custom,
                                      18   practice, and policy within the RCSD which resulted in the brutal and violent
                                      19   attack to Plaintiff’s person.
                                      20       82. Therefore, these Defendants, with deliberate indifference, disregarded a
                                      21   duty to protect the public from official misconduct.
                                      22       83. The failure to promulgate or maintain constitutionally adequate policies
                                      23   regarding training and impartiality was done with deliberate indifference to the
                                      24   rights of Plaintiff and others in his position.
                                      25       84. The constitutionally infirm lack of adequate training, supervision, and
                                      26   discipline as to the officers and law enforcement personnel in this case caused
                                      27   Plaintiff to suffer general and special damages according to proof at the time of
                                      28   trial.
                                                                                      21
                                                        PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 22 of 33 Page ID #:158



                                       1      85. As a direct and proximate result of Defendants IBARRA, HINSON,
                                       2   BILTON, LEVESQUE, MIRANDA, PEARSON, RODRIGUEZ, and DOES 1
                                       3   through 30’s deprivations and violations of Plaintiff’s Fourth, Eighth, and
                                       4   Fourteenth Amendment rights, Plaintiff suffered and continues to suffer general
                                       5   and special damages according to proof at the time of trial.
                                       6      86. As a further direct and proximate result of the foregoing, Plaintiff suffered
                                       7   severe physical injuries inflicted upon him by County personnel, including but not
                                       8   limited to the following: (1) bruising and swelling on his face and head; (2)
                                       9   difficulty eating due to injuries to his mouth and face; (3) swollen “black eyes;”
                                      10   (4) injuries to his hands from being beaten while handcuffed; (5) difficulty
                                      11   walking due to pain in his legs; (6) severe pain over much of his body.
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12      87. As a further direct and proximate result of the foregoing, Plaintiff suffered
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   and continues to suffer from physical ailments, depression, nightmares, mental
                                      14   anguish, irritability, anxiety, short-temper, moodiness, difficulty sleeping, social
                                      15   withdrawal, tearfulness, and anger.
                                      16      88. Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                      17   PEARSON, RODRIGUEZ, and DOES 1 through 30’s violations of PLAINTIFF’s
                                      18   rights as guaranteed by the Fourth, Eighth, and Fourteenth Amendments of the
                                      19   United States Constitution entitles Plaintiff to reasonable attorneys' fees and costs
                                      20   of suit pursuant to 42 U.S.C. § 1988(b).
                                      21      89. In committing the acts described above, Plaintiff is informed and believes,
                                      22   and thereon allege that Defendants IBARRA, HINSON, BILTON, LEVESQUE,
                                      23   MIRANDA, PEARSON, RODRIGUEZ, and DOES 1-30, only, and each of them,
                                      24   acted with oppression, fraud, and/or malice, entitling Plaintiffs to an award of
                                      25   punitive damages under 42 U.S.C. § 1983 and California Code of Civil Procedure
                                      26   § 337.34 against Defendant IBARRA, HINSON, BILTON, LEVESQUE,
                                      27   MIRANDA, PEARSON, and RODRIGUEZ in an amount according to proof at
                                      28   time of trial.
                                                                                    22
                                                      PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 23 of 33 Page ID #:159



                                       1

                                       2                            FOURTH CAUSE OF ACTION
                                       3                                     NEGLIGENCE
                                       4                                (Against All Defendants)
                                       5      90. Plaintiffs re-allege and incorporates by reference each and every allegation
                                       6   contained in this complaint as though set forth herein in full.
                                       7      91. On or about May 26, 2018, at the time and place described above, each of
                                       8   the Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                       9   PEARSON, RODRIGUEZ, and DOES 1 through 30 were sheriff deputies acting
                                      10   within the course and scope of their employment who negligently, carelessly, and
                                      11   without reasonable care used excessive force and battered Plaintiff. Alternatively,
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   at the time and place described above, each of the Defendants came upon Plaintiff
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   and negligently, carelessly and/or recklessly concluded that he presented a risk of
                                      14   death or serious injury or harm to one of them, thereby necessitating the use of
                                      15   severe and deadly force against him.
                                      16      92. Additionally, as described in paragraphs 36-37 above, each of the
                                      17   Defendants, while acting within the scope of their employment, observed and
                                      18   knew, or should have known, that the Plaintiff was in serious need of immediate
                                      19   medical care following the May 26, 2018 incident and they nevertheless failed to
                                      20   take reasonable action to summon such medical care within the meaning of Cal.
                                      21   Government Code § 845.6 despite having a duty to do so.
                                      22      93. Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                      23   PEARSON, RODRIGUEZ, and DOES 1 through 30, and each of them, had the
                                      24   duty to exercise ordinary care towards the Plaintiff and should have known that
                                      25   subjecting the Plaintiff to conduct described herein would lead to bodily injury or
                                      26   death and foreseeably cause the Plaintiff to suffer harm.
                                      27      94. Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                      28   PEARSON, RODRIGUEZ, and DOES 1 through 30, breached their legal duty by
                                                                                   23
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 24 of 33 Page ID #:160



                                       1   failing to act reasonably in light of the circumstances.
                                       2      95. As a legal result of the Defendants' negligent conduct as described here,
                                       3   Plaintiff suffered and continues to suffer general and special damages according to
                                       4   proof at the time of trial, as provided in Cal. Code of Civ. Proc. §§ 425.10 and
                                       5   425.11.
                                       6      96. As a further direct and proximate result of the foregoing, Plaintiff suffered
                                       7   severe physical injuries inflicted upon him by County personnel, including but not
                                       8   limited to the following: (1) bruising and swelling on his face and head; (2)
                                       9   difficulty eating due to injuries to his mouth and face; (3) swollen “black eyes;”
                                      10   (4) injuries to his hands from being beaten while handcuffed; (5) difficulty
                                      11   walking due to pain in his legs; (6) severe pain over much of his body.
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12      97. As a further direct and proximate result of the foregoing, Plaintiff suffered
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   and continues to suffer from physical ailments, depression, nightmares, mental
                                      14   anguish, irritability, anxiety, short-temper, moodiness, difficulty sleeping, social
                                      15   withdrawal, tearfulness, and anger.
                                      16      98. On information and belief, the wrongful acts and conduct of Defendants
                                      17   IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA, PEARSON,
                                      18   RODRIGUEZ, and DOES 1 through 30, as set forth above, was conducted or
                                      19   occurred deliberately, intentionally, knowingly, maliciously, willfully, wantonly,
                                      20   and with conscious and reckless disregard for the rights and safety of Plaintiff,
                                      21   entitling Plaintiff to an award of exemplary damages as provided by Section
                                      22   337.34 of the California Code of Civil Procedure.
                                      23      99. The COUNTY and RCSD are vicariously liable for the wrongful acts of
                                      24   Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                      25   PEARSON, RODRIGUEZ, and DOES 1 through 30 pursuant to section 815.2 of
                                      26   the California Government Code, which provides that a public entity is liable for
                                      27   the injuries caused by its employees within the scope of the employment if the
                                      28   employee’s act would subject him or her to liability.
                                                                                   24
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 25 of 33 Page ID #:161



                                       1

                                       2                             FIFTH CAUSE OF ACTION
                                       3                                       BATTERY
                                       4                                (Against All Defendants)
                                       5      100.       Plaintiffs re-allege and incorporates by reference each and every
                                       6   allegation contained in this complaint as though set forth herein in full.
                                       7      101.      Plaintiff is informed and believes that Defendants IBARRA,
                                       8   HINSON, BILTON, LEVESQUE, MIRANDA, PEARSON, RODRIGUEZ, and
                                       9   DOES 1 through 30, with the knowledge, permission and consent of Defendants
                                      10   COUNTY and RCSD, decided to batter Plaintiff and use excessive force against
                                      11   him, including kicking and beating the Plaintiff repeatedly while he was laying on
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   the ground and choking the Plaintiff while he was handcuffed, though Plaintiff
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   had not posed any reasonable threat of death or serious bodily injury to anyone.
                                      14      102.       Plaintiff did not consent to being battered or the use of that excessive
                                      15   force being employed upon his person.
                                      16      103.       Each of the Defendants IBARRA, HINSON, BILTON,
                                      17   LEVESQUE, MIRANDA, PEARSON, RODRIGUEZ, and DOES 1 through 30
                                      18   battered Plaintiff, including kicking and beating the Plaintiff repeatedly while he
                                      19   was laying on the ground and choking the Plaintiff while he was handcuffed, with
                                      20   the intent to harm and/or offend him. Plaintiff was in fact harmed by the attack,
                                      21   resulting in his sustaining severe pain and injury to his mind and body.
                                      22      104.      Additionally, each of the Defendants battered Plaintiff, as described
                                      23   in paragraphs 36-37 above, when they, while acting within the scope of their
                                      24   employment, observed and knew, or should have known, that the Plaintiff was in
                                      25   serious need of immediate medical care following the May 26, 2018 incident and
                                      26   they nevertheless threw the Plaintiff, against his will, into a cell where he would
                                      27   not receive such medical care, and they failed to take reasonable action to
                                      28   summon such medical care within the meaning of Cal. Government Code § 845.6.
                                                                                   25
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 26 of 33 Page ID #:162



                                       1      105.      As a direct and proximate result of the battery and excessive force
                                       2   described above, Plaintiff suffered severe physical injuries inflicted upon him by
                                       3   County personnel, including but not limited to the following: (1) bruising and
                                       4   swelling on his face and head; (2) difficulty eating due to injuries to his mouth and
                                       5   face; (3) swollen “black eyes;” (4) injuries to his hands from being beaten while
                                       6   handcuffed; (5) difficulty walking due to pain in his legs; (6) severe pain over
                                       7   much of his body.
                                       8      106.      As a further direct and proximate result of the foregoing, Plaintiff
                                       9   suffered and continues to suffer from physical ailments, depression, nightmares,
                                      10   mental anguish, irritability, anxiety, short-temper, moodiness, difficulty sleeping,
                                      11   social withdrawal, tearfulness, and anger.
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12      107.      As a direct and proximate result of the negligent and careless acts
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   described above, Plaintiff has been generally and specially damaged in a sum to
                                      14   be established according to proof at the time of trial, as provided in Cal. Code of
                                      15   Civ. Proc. §§ 425.10 and 425.11.
                                      16      108.      On information and belief, the wrongful acts and conduct of
                                      17   Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                      18   PEARSON, RODRIGUEZ, and DOES 1 through 30, as set forth above, was
                                      19   conducted or occurred deliberately, intentionally, knowingly, maliciously,
                                      20   willfully, wantonly, and with conscious and reckless disregard for the rights and
                                      21   safety of Plaintiff, entitling Plaintiff to an award of exemplary damages as
                                      22   provided by Section 337.34 of the California Code of Civil Procedure.
                                      23      109.      The COUNTY and RCSD are vicariously liable for the wrongful
                                      24   acts of Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                      25   PEARSON, RODRIGUEZ, and DOES 1 through 30 pursuant to section 815.2 of
                                      26   the California Government Code, which provides that a public entity is liable for
                                      27   the injuries caused by its employees within the scope of the employment if the
                                      28   employee’s act would subject him or her to liability.
                                                                                   26
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 27 of 33 Page ID #:163



                                       1

                                       2                             SIXTH CAUSE OF ACTION
                                       3             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                       4                                (Against All Defendants)
                                       5      110.       Plaintiffs re-allege and incorporates by reference each and every
                                       6   allegation contained in this complaint as though set forth herein in full.
                                       7      111.       While being detained by Defendants IBARRA, HINSON, BILTON,
                                       8   LEVESQUE, MIRANDA, PEARSON, RODRIGUEZ, and DOES 1 through 30,
                                       9   and while in the custody of the Defendants COUNTY and RCSD, Plaintiff was
                                      10   harassed, beaten and subjected to excessive force, including kicking and beating
                                      11   the Plaintiff repeatedly while he was laying on the ground and choking the
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   Plaintiff while he was handcuffed.
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13      112.      Additionally, as described in paragraphs 36-37 above, each of the
                                      14   Defendants, while acting within the scope of their employment, observed and
                                      15   knew, or should have known, that the Plaintiff was in serious need of immediate
                                      16   medical care following the May 26, 2018 incident and they nevertheless threw the
                                      17   Plaintiff, against his will, into a cell where he would not receive such medical
                                      18   care, and they failed to take reasonable action to summon such medical care
                                      19   within the meaning of Cal. Government Code § 845.6.
                                      20      113.       By their herein described unprivileged and unlawful conduct,
                                      21   Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                      22   PEARSON, RODRIGUEZ, and DOES 1 through 30, clearly engaged in extreme,
                                      23   outrageous, malicious, and unprivileged conduct, that was intended to cause, and
                                      24   did cause, or recklessly disregarded the probability of causing, Plaintiff to suffer
                                      25   severe emotional and mental distress.
                                      26      114.       As a direct, legal and/or proximate result of the herein described
                                      27   unlawful and unprivileged conduct, Plaintiff suffered severe emotional and mental
                                      28   distress including, but not limited to, shock to his nervous system, mental anguish,
                                                                                    27
                                                      PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 28 of 33 Page ID #:164



                                       1   fright, horror, nervousness, grief, anxiety, worry, humiliation, and shame.
                                       2      115.       On information and belief, the wrongful acts and conduct of
                                       3   Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                       4   PEARSON, RODRIGUEZ, and DOES 1 through 30, as set forth above, was
                                       5   conducted or occurred deliberately, intentionally, knowingly, maliciously,
                                       6   willfully, wantonly, and with conscious and reckless disregard for the rights and
                                       7   safety of Plaintiff, entitling Plaintiff to an award of exemplary damages as
                                       8   provided by Section 337.34 of the California Code of Civil Procedure.
                                       9      116.       The COUNTY and RCSD are vicariously liable for the wrongful
                                      10   acts of Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                      11   PEARSON, RODRIGUEZ, and DOES 1 through 30 pursuant to section 815.2 of
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   the California Government Code, which provides that a public entity is liable for
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   the injuries caused by its employees within the scope of the employment if the
                                      14   employee’s act would subject him or her to liability.
                                      15

                                      16                             SEVENTH CAUSE OF ACTION
                                      17                VIOLATION OF BANE ACT, CAL. CIVIL CODE § 52.1
                                      18                                 (Against All Defendants)
                                      19      117.       Plaintiff repeats and re-alleges all prior paragraphs of this Complaint
                                      20   and incorporates the same herein by this reference as if those paragraphs were set
                                      21   forth in full herein.
                                      22      118.       On or about May 26, 2018, at the time and place described above,
                                      23   each of the Defendants IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA,
                                      24   PEARSON, RODRIGUEZ, and DOES 1 through 30 interfered with Plaintiff’s
                                      25   exercise and enjoyment of rights guaranteed him by Civil Code § 52.1 and
                                      26   California Constitution, Article I, § § 7 and 31 and by the First, Fourth, Eighth,
                                      27   and Fourteenth Amendments to the U.S. Constitution, including but not limited to
                                      28   the following rights:
                                                                                   28
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 29 of 33 Page ID #:165



                                       1             a. The right to free and reasonable expression; the right to petition the
                                       2                 government for redress of grievances; and the right to defend one’s
                                       3                 self in a criminal prosecution;
                                       4             b. The right to equal protection under the laws of the state California
                                       5                 and under the U.S. Constitution, including the right not to be
                                       6                 discriminated against on account of one’s race;
                                       7             c. The right not to be subjected to unreasonable and excessive force;
                                       8                 and
                                       9             d. The right not to be subjected to cruel and unusual punishment and or
                                      10                 to deliberate indifference toward one’s serious medical needs while
                                      11                 in the custody of the state.
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12      119.       Specifically, each of these Defendants interfered with the Plaintiff’s
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   exercise of the rights just listed:
                                      14      120.       When they on May 26, 2018 physically brutalized the Plaintiff and
                                      15   denied him medical treatment, as described elsewhere herein, in retaliation for and
                                      16   in order to prevent him from continuing to press for reasonable treatment for his
                                      17   fellow prisoners as an inmate “trustee;” submit inmate grievances on his behalf
                                      18   and for other prisoners; defend himself in the criminal prosecution, including by
                                      19   pressing his innocence, obtaining the disclosure of law enforcement personnel
                                      20   records, and exposing the perjury and other misconduct of deputies and other of
                                      21   Defendants’ personnel; and protest against his being beaten unreasonably and
                                      22   excessively by deputies and plead to be given immediate access to medical care.
                                      23      121.       Additionally or alternatively, Defendants discriminated against and
                                      24   interfered with Plaintiff’s right to be free from any threats and/or acts of violence
                                      25   or intimidation on account of his race and, Plaintiff was additionally discriminated
                                      26   against, denied equal protection and equal rights under the law, in that he was
                                      27   battered and subjected to excessive force on account of his race as an African
                                      28   American.
                                                                                   29
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 30 of 33 Page ID #:166



                                       1      122.       As a direct and proximate result of the acts described above, Plaintiff
                                       2   has been generally and specially damaged in a sum to be established according to
                                       3   proof at the time of trial, as provided in Cal. Code of Civ. Proc. §§ 425.10 and
                                       4   425.11.
                                       5      123.       As a direct and proximate result of the conduct described above,
                                       6   Plaintiff suffered severe physical injuries inflicted upon him by County personnel,
                                       7   including but not limited to the following: (1) bruising and swelling on his face
                                       8   and head; (2) difficulty eating due to injuries to his mouth and face; (3) swollen
                                       9   “black eyes;” (4) injuries to his hands from being beaten while handcuffed; (5)
                                      10   difficulty walking due to pain in his legs; (6) severe pain over much of his body.
                                      11      124.       As a further direct and proximate result of the foregoing, Plaintiff
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   suffered and continues to suffer from physical ailments, depression, nightmares,
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13   mental anguish, irritability, anxiety, short-temper, moodiness, difficulty sleeping,
                                      14   social withdrawal, tearfulness, and anger.
                                      15      125.       In doing the acts alleged in this complaint, each of the Defendants
                                      16   IBARRA, HINSON, BILTON, LEVESQUE, MIRANDA, PEARSON,
                                      17   RODRIGUEZ, and DOES 1 through 30, knew or through the exercise of
                                      18   reasonable diligence should have known, that their actions were highly likely to
                                      19   severely and/or fatally injure Plaintiff. Plaintiff is informed and believes, and on
                                      20   that basis alleges, that each of those defendants intended to cause Plaintiff injury
                                      21   and acted with a malicious, willful and conscious disregard for his rights as
                                      22   secured by Civil Code § 51.7. Plaintiff did nothing to justify the use of excessive
                                      23   force against him or the denial of his serious and immediate medical needs. He
                                      24   was unarmed and had not posed any reasonable threat of death or serious bodily
                                      25   harm to any person at or about the scene. He did not attempt to resist. The
                                      26   unjustified use of excessive force against him was inflicted, in whole or in part, on
                                      27   account of his race and with the intent to maliciously and oppressively deny him
                                      28   of his civil rights, and/or to deprive him of his life, and/or to inflict severe bodily
                                                                                   30
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 31 of 33 Page ID #:167



                                       1   injury on him. Accordingly, the conduct of IBARRA, HINSON, BILTON,
                                       2   LEVESQUE, MIRANDA, PEARSON, RODRIGUEZ, and DOES 1 through 30 in
                                       3   battering, using excessive force upon, and denying the medical needs of the
                                       4   Plaintiff, warrants the imposition of punitive damages against each of the
                                       5   individual Defendants pursuant to Civil Code § 52(b)(1) and Civil Code § 3294.
                                       6       126.      As a further legal result of this civil rights violation, the Plaintiffs
                                       7   seek the award of reasonable attorney fees as provided for in Civil Code § §
                                       8   52.1(b) and 52.1(h), in an amount to be determined according to proof at trial.
                                       9       127.      As a further legal result of this civil rights violation, the Plaintiffs
                                      10   seek in addition to the other damages stated here, the statutory civil penalty of
                                      11   $25,000 per wrongdoer, except as to Defendants COUNTY, RCSD and DOES 1
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12   through 30, pursuant to Civil Code § 52(b)(2).
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13       128.      Defendants COUNTY and RCSD are vicariously liable for the
                                      14   wrongful acts of Defendants IBARRA, HINSON, BILTON, LEVESQUE,
                                      15   MIRANDA, PEARSON, RODRIGUEZ, and DOES 1 through 30 pursuant to
                                      16   section 815.2 of the California Government Code, which provides that a public
                                      17   entity is liable for the injuries caused by its employees within the scope of the
                                      18   employment if the employee's act would subject him or her to liability, and
                                      19   pursuant to Cal. Government Code § 845.6 given that each of the Defendants,
                                      20   while acting within the scope of their employment, observed and knew, or should
                                      21   have known, that the Plaintiff was in serious need of immediate medical care
                                      22   following the May 26, 2018 incident and they nevertheless failed to take
                                      23   reasonable action to summon such medical care.
                                      24

                                      25   /// ///
                                      26   /// ///
                                      27   /// ///
                                      28   /// ///
                                                                                    31
                                                      PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 32 of 33 Page ID #:168



                                       1                               PRAYER FOR RELIEF
                                       2         WHEREFORE, Plaintiffs pray for judgment against Defendants and Does 1
                                       3   through 30, inclusive, as follows:
                                       4      1. For general damages in an amount to be determined according to proof at
                                       5         trial;
                                       6      2. For special damages in a sum according to proof at the time of trial;
                                       7      3. For prejudgment and post-judgment interest according to any applicable
                                       8         provision of law, according to proof;
                                       9      4. For attorney fees, costs, and expenses in an amount to be determined
                                      10         according to proof at trial pursuant to Civil Code § 52(a), (b)(3) and 42
                                      11         U.S.C. § 1988 (b);
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12      5. For punitive damages against each of the defendants except Defendants
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13         COUNTY and RCSD pursuant to Civil Code § 52(b)(1), § 3294 and 42
                                      14         U.S.C. § 1983;
                                      15      6. For a statutory civil penalty of $25,000 pursuant to Civil Code § 52(b)(2)
                                      16         against each of the Defendants, except Defendants COUNTY and RCSD;
                                      17      7. For such other and further relief as the Court deems just and proper.
                                      18

                                      19

                                      20   DATED: June 5, 2019        MCMURRAY HENRIKS, LLP
                                      21

                                      22
                                                                           By:    _/s/ [Yana G. Henriks]________________
                                                                                  Yana G. Henriks, Esq.
                                      23                                          Attorneys for Plaintiff JARRELL RAYVON
                                      24                                          ALLEN

                                      25

                                      26

                                      27

                                      28
                                                                                   32
                                                     PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                        Case 5:19-cv-00153-RGK-SHK Document 28 Filed 06/05/19 Page 33 of 33 Page ID #:169



                                       1                          DEMAND FOR JURY TRIAL
                                       2

                                       3        Plaintiff JARRELL RAYVON ALLEN hereby demands a jury trial.
                                       4

                                       5   DATED: June 5, 2019    MCMURRAY HENRIKS, LLP

                                       6
                                                                        By:   __/s/ [Yana G. Henriks]______________
                                       7
                                                                              Yana G. Henriks, Esq.
                                       8                                      Attorneys for Plaintiffs JARRELL RAYVON
                                       9
                                                                              ALLEN

                                      10

                                      11
5670 WILSHIRE BOULEVARD, SUITE 1450




                                      12
     MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90036




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                 33
                                                   PLAINTIFFS’ FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
